Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By entry of the amendment, claims 1-20 are pending. Claims 1 and 11 are independent. Independent claims 1 and 11 were amended added new limitations. Support for the amendments to the independent claims may be found in the original disclosure, including FIGS. 3 and 4 and the related description thereof in the specification. No new matter was introduced by the amendment. The amendment was entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See US Pub. No. 2010/0034340 A1 to Spartiotis et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 9 and 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (KR10-2016-0056986) in view of Kyung Ho (KR10-2010-0106879) and Spartiotis et al. (US Pub. No. 2010/0034340 A1).
With regards to claims 1 and 11, Sung discloses an image capturing method comprising the steps in which: a rotation arm (30M), at which a generator part (36) and a sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to a rotation axis (C) according to an imaging mode (see paragraphs [0042]-[0046] and figure 6); and an X-ray panorama image or a CT image is obtained in a first imaging mode and a head radiation image is obtained in a second imaging mode (see paragraphs [0028]-[0029]), wherein the sensor part (35) and the generator part (36) are installed opposite to each other at opposite sides of the rotation axis of the rotation arm (30), respectively (see paragraph [0032] and figure 4).
Sung fails to expressly disclose an acquiring information regarding a first position which is the current position of a sensor and moving the sensor and the generator to a position at which an image having a different magnification ratio and wherein the sensor and the generator move the same distance. Kyung Ho discloses an x-ray photographing apparatus is provided to be applied for both dentistry and otolaryngology by vertically moving a sheet, a jaw stand, and rotary arm in order to move the focus of a subject. A supporting pillar (120) is installed on a base (110). A rotary arm supporting stand (130) supporting a rotary arm (140) is connected with the supporting pillar. A light source part (141) radiates X-ray toward a subject. The light source part is in connection with the lower side of the rotary arm supporting stand. A sensor part (142) obtains the X-ray image of the subject.

Sung and Kyung Ho fail to expressly disclose the first positions and the second positions, wherein a distance between the generator and the object at the first positions is different from a distance between the generator and the object at the second positions, and wherein the images acquired respectively at the first positions and the second positions are acquired by the identical sensor.
Spartiotis teaches, FIG. 12f, a system with the imaging device (2001), x-ray source (2002), (fixed or moving) axis of rotation and the object to be images (2004). The geometry imaging device and the x-ray source are fixed with respect to the rotational axis. The rotational axis can be fixed or moving, but the figure illustrates the case of a fixed rotational axis for simplicity. The geometry of the imaging device and the x-ray source is changed with respect to the rotational axis during the exposure. Also the relative geometry of the imaging device and the x-ray source can change to further 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung and Kyung Ho with the teachings such as that taught by Spartiotis in order to create image flexibility capable of selectively photographing all types of imaging as needed.
With regards to claims 2 and 14, Sung discloses an X-ray generator (36) and an X-ray sensor (37) for X-ray imaging and CT scanning (see paragraph [0014] [0045]).
With regards to claims 3 and 15, Sung discloses a first imaging mode is an imaging mode for obtaining an X-ray panorama image or a CT image for some areas of interest including a dental arch and a temporomandibular joint of an examinee (see paragraph [0028]); and the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) according to an imaging mode (see paragraphs [0042]- [0046] and figure 6).
With regards to claims 4 and 16, Sung discloses a first imaging mode is an imaging mode for obtaining an X-ray panorama image or a CT image for some areas of interest including a dental arch and a temporomandibular joint of an examinee (see paragraph [0028] and figure 6); and the distance between the generator part (36) and the head (H) of the examinee in the first imaging mode is shorter than that in the second imaging mode is realized (see figure 6).
With regards to claims 5 and 6, Sung discloses the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the 
With regards to claim 7, Sung discloses a center point of the generator part (36) , the center point of the head (H) of the examinee, and the center point of the sensor part (37) are positioned on a straight line (BC) (see figure 6).
With regards to claim 9, Sung discloses the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) according to an imaging mode so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0003] [0004][0042]-[0046] and (figure 6).
With regards to claims 12 and 13, Sung discloses a sensor part (37) and a generator part (36) are installed opposite to each other at opposite sides of a rotation axis of a rotation arm, respectively, and the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to a rotation axis (C) according to an imaging mode (see paragraphs [0032] and [0042]- [0046] and figure 6); and the X-ray generator (362) is installed to be able to move up and down in the generator part (36) (see paragraph [0033] and figure 4).
With regards to claim 17, Sung discloses the center point of the generator part (37), the center point of the head (H) of the examinee, and the center point of the sensor part (37) are positioned on a straight line (BC) (see figure 6).

	With regards to claims 19 and 20, Sung discloses the claimed invention according to claims 1 and 11, but fails to expressly disclose a computer with data. Specifically as claimed. Kyung Ho discloses a convention x-ray imaging system including date in memory and a computer (Page 1) as well known in the art. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Kyung Ho in order to computerize the imaging device as is known in the art. 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Kyung Ho and Spartiotis in view of Thoms (US Pub. No. 2008/0299511 A1)
With regards to claim 8, Sung modified discloses the claimed invention according to claims 1 and 4, specifically a the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0042] - [0046] and figure 6); and the rotation arm (30M) is moved with respect to the rotation axis (C) and thus an 
Sung fails to expressly disclose the sensor and the generator rotate with the object interposed therebetween, and the second positions are calculated at every rotation angle of the sensor and the generator. Thoms discloses a method for determining the set relative position of a patient in a dental panorama X-ray apparatus during which the curvature of a front area of a dental arch of a patient is determined (Abstract). The apparatus includes a rotation arm (18) rotates, a vertical rotation axis (A) of the arm also moves on a curved path, and the path (84) of the rotation axis (A) is a path on which the distance between an X-ray source (14) and a CCD sensor (16) is constant (see paragraphs [0041] – [0050] [0060] [0062] [0068] [0106] and figures l-2b); and a control unit calculates the path (84) on which the axis (A) is to move (see paragraph [0041] – [0050] [0060] [0068] [0106] and figures 1-2b). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Thoms in order to create image flexibility capable of selectively photographing all x-ray images, panoramic x-ray images and dentistry imaging as needed.
With regards to claim 10, Sung modified discloses the claimed invention according to claims 1 and 4, specifically a the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0042]-[0046] and 
Sung fails to expressly disclose a plurality of ROIs of the object exist, the second positions are determined at each of the plurality of ROIs, wherein the second positions are positions at which a maximum magnification power image of the ROIs of the object can be acquired based on a position and area of the ROIs of the object,

a movement schedule of the sensor and the generator are generated according to the plurality of second positions such that movement of the sensor and the generator is minimized, and the sensor and the generator move according to the generated schedule.
Thoms discloses a method for determining the set relative position of a patient in a dental panorama X-ray apparatus during which the curvature of a front area of a dental arch of a patient is determined (Abstract). The apparatus includes a rotation arm (18) rotates, a vertical rotation axis (A) of the arm also moves on a curved path, and the path (84) of the rotation axis (A) is a path on which the distance between an X-ray source (14) and a CCD sensor (16) is constant (see paragraphs [0041] – [0050] [0060] [0062] [0068] [0106] and figures l-2b); and a control unit calculates the path (84) on which the axis (A) is to move (see paragraph [0041] – [0050] [0060] [0068] [0106] and figures 1-2b). Notice how if the movements and positions are known, there exist a generated schedule and as the positons move magnification adjust as well.  
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/DJURA MALEVIC/Examiner, Art Unit 2884